                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    RODNEY MOTT,                                          Case No. 2:16-CV-1949 JCM (CWH)
                 8                                          Plaintiff(s),                     ORDER
                 9            v.
               10     THE PNC FINANCIAL SERVICES
                      GROUP, INC., et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is the matter of Mott v. The PNC Financial Services Group, Inc.
               14
                      et al., case number 2:16-cv-01949-JCM-CWH
               15
                             On August 16, 2016, plaintiff Rodney Mott initiated this action against defendants The
               16
                      PNC Financial Services Group, Inc.; Select Portfolio Servicing, Inc.; Trinity Financial Services,
               17
                      LLC; Trojan Capital Investments, LLC; Radian Services, LLC; and Special Default Services, Inc.
               18
                      (collectively “defendants”). (ECF No. 1).
               19
                             On October 19, 2016, the court set the deadline for the parties to file a proposed joint
               20
                      pretrial order on May 12, 2017. (ECF No. 22). On December 12, 2016, the court extended the
               21
                      filing deadline to August 10, 2017. (ECF No. 31).
               22
                             On March 27, 2019, Mott filed a status report representing that he reached out to
               23
                      defendants’ counsel to prepare a joint status report requesting that the court set a new proposed
               24
                      pretrial order filing deadline, but defendants’ counsel did not respond. (ECF No. 127). The record
               25
                      before the court shows that the defendants have not made substantive filings since December 5,
               26
                      2017. See (ECF No. 117).
               27
               28

James C. Mahan
U.S. District Judge
                1            Because the court cannot proceed with this action until the parties file a proposed joint
                2     pretrial order, the court will set a new filing deadline ten (10) days from the date of this order. If
                3     the parties fail to submit the necessary filing, Mott shall immediately follow the protocol for default
                4     judgment pursuant to Federal Rule of Civil Procedure 55.
                5            Accordingly,
                6            IT IS HEREBY ORDERED that the parties shall file a proposed joint pretrial order within
                7     ten (10) days from the date of this order. If defendants fail to comply with this order, plaintiff
                8     Rodney Mott shall initiate the protocol for default judgment pursuant to Federal Rule of Civil
                9     Procedure 55.
              10             DATED April 1, 2019.
              11                                                     __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -2-
